Lord, J.
It may be that, in this case, the plaintiff’s cause of action is defectively set out in his declaration; but no such objection is made to the declaration, nor is the sufficiency of the declaration in matter of form before us. The trial seems to have proceeded, and the rulings of the presiding judge made, upon the theory that matters which are alleged merely as aggravation of the injury were themselves the cause of action. The action is not an action for malicious prosecution, nor is it an action for false imprisonment, nor in any manner an action for abuse of lega process. The real cause of action, as appears from the *505plaintiff’s declaration, is, that the defendants, by concert of action, fraudulently, and by means of false pretences, induced the plaintiff to leave his home in another state, and to come into this state. What the defendants did after his arrival within this Commonwealth is claimed to be an aggravation of the original wrong, for which the plaintiff is entitled to compensation. Whether it is properly to be so considered is a question not now before us. The real and exact question which we are called upon to decide is this : Has a party a right of action against two or more parties, who, by concert of action, fraudulently and by false pretences, induce such party to leave his business and his home, and travel into another state ?
We think that, in principle, he has. There is involved a loss of time, a neglect of business, and an expenditure of money, which are capable of being proved, and which are a direct and immediate injury to the party; and when such loss can be traced as the direct consequence of the fraudulent acts and false pretences of others, acting in concert to produce it, we can see no reason why, in principle, those who have caused the injury should not be responsible in law to the party suffering it. And, so far as we have been able to discover authorities upon the point, they concur with this view. It is true that commonly a party has caused himself to be released by judicial proceeding from the arrest made under circumstances similar to those in the case at bar, but, after such release, it has been held that damages might also be recovered of the party by whose fraud he was brought into the position in which the arrest could be made. It is obvious, however, that in such case the cause of action is not the arrest of the party, but is what the defendants had done, prior to the arrest. Had they been guilty of no wrong before the arrest, the arrest would have been lawful, and would have afforded no cause of action. If the gist of the action was a mar licious prosecution, or a fraudulent arrest, there would be great force in the argument of the defendants’ counsel; but as the cause of action is entirely different from and independent of a malicious prosecution or fraudulent arrest, the decisions, which are made in actions of that nature, are comparatively unimportant. It is not necessary to decide whether the declaration, il objected to for that cause, would be sufficient as a charge of con*506spiracy against the plaintiff, to do him an injury, which resulted in accomplishing the injury designed; nor is it necessary to decide that the declaration, if objected to on that account, would be defective in not stating more fully and distinctly the means by which the fraud was consummated. No such question was presented to or passed upon by the presiding judge at the trial; but his ruling assumes that, whatever was the nature of the conspiracy or of the fraud by which the plaintiff was brought within the jurisdiction of the court, he can have no action for that fraud if he submits himself to the jurisdiction of the court, and does not avail himself of legal means to be discharged from arrest and to stop the proceedings against him. It is to this principle that ive cannot accede.
We find nothing in the authorities cited by the defendants in conflict with these views. Some of the cases cited by the plain tiff’s counsel are quite similar to the case at bar in their facts, and it has been held that the action could be maintained ; and, in several of them, the principles upon which this action is maintained have been fully commented on and sustained. See Warner v. Bright, 52 Ill. 35; Phelps v. Goddard, 1 Tyler, 60; Grainger v. Hill, 4 Bing. N. C. 212; Heywood v. Collinge, 9 A. & E. 268. Exceptions sustained.